Exhibit 10.31

 

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of August 4, 2005,
amends and supplements that certain Revolving Credit Agreement dated as of
August 15, 2003, as amended to date (as so amended, the “Credit Agreement”)
between FIRST COMMUNITY BANCORP (the “Borrower”) and U.S. BANK NATIONAL
ASSOCIATION (the “Lender”).

 

RECITAL

 

The Borrower and the Lender desire to amend the Credit Agreement as provided
below.

 

AGREEMENTS

 

In consideration of the promises and agreements set forth in the Credit
Agreement, as amended hereby, the Lender and the Borrower agree as follows:

 

1.             Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned to them in the Credit Agreement.  All
references to the Credit Agreement contained in the related loan documents
(collectively, the “Loan Documents”) shall, upon fulfillment of the conditions
set forth in section 3 below, mean the Credit Agreement as amended by this Third
Amendment.

 

2.             Amendments to Credit Agreement.  The Credit Agreement is amended
as follows:

 

(a)           The first sentence of Section 1.2 is amended to read as follows:

 

Subject to the terms and conditions of this Agreement, Lender agrees to make
loans to Borrower, from time to time from the date of this Agreement through
August 3, 2006 (the “Maturity Date”), at such times and in such amounts, not to
exceed FIFTY MILLION AND NO/100 UNITED STATES DOLLARS ($50,000,000.00) (the
“Commitment”) at any one time outstanding, as Borrower may request (the 
“Loan(s)”).

 

(b)           Section 2.3(a) is hereby amended by deleting the parenthetical
“(but not to exceed the Maturity Date)” contained at the end of the second
sentence therein and by adding the following sentence at the end thereof:

 

--------------------------------------------------------------------------------


 

Notwithstanding that any LIBOR Interest Period selected by Borrower may extend
beyond the Maturity Date, Borrower acknowledges and agrees that all amounts
owing by Borrower to Lender under this Agreement in respect of principal,
accrued interest, fees and expenses, including any amounts under section 2.5(c),
shall be due and payable on the Maturity Date.

 

(c)           The first sentence of Section 3.3 is amended to read as follows:

 

Borrower agrees that (a) each borrowing from Lender under Section 1.2 of this
Agreement and from the Other Banks under the Other Bank Agreements, (b) each
payment of the Commitment Fee under Section 2.7 of this Agreement to Lender and
under the Other Bank Agreements to the Other Banks and (c) each reduction of the
Commitment under Section 2.7 of this Agreement and the commitments of the Other
Banks under the Other Banks Agreements shall be made on a pro rata basis in
accordance with their aggregate commitments among Lender and the Other Banks and
at substantially the same time.

 

(d)           Section 5.4(e) is amended to read as follows:

 

(e)           Loan Loss Reserves Ratio.  Each Subsidiary Bank shall maintain at
all times on a consolidated basis a ratio of (a) the sum of (i) loan loss
reserves plus (ii) reserves for unfunded commitments to (b) non-performing loans
of not less than one hundred percent (100%).

 

(e)           Exhibit A and Schedule 4.8 attached hereto shall be deemed an
exhibit and schedule, respectively, to the Credit Agreement and shall replace
their predecessors attached thereto.

 

3.             Effectiveness of Third Amendment.  This Third Amendment shall
become effective upon its execution and delivery by the Borrower and the Lender
and satisfaction of the following conditions:

 

(a)           Replacement Note.  The Lender shall have received the promissory
note of the Borrower in the form of Exhibit A attached hereto, payable to the
Lender and duly executed by the Borrower (the “Replacement Note”).

 

(b)           Closing Certificate of the Borrower.  The Lender shall have
received copies, certified by the Secretary of the Borrower to be true and
correct and in full force and effect, of (i) a statement to the effect that the
Articles of Incorporation and By-Laws

 

2

--------------------------------------------------------------------------------


 

of the Borrower remain unamended since August 15, 2003, the last date on which
copies thereof were delivered to the Lender by the Borrower, and are in full
force and effect on the date hereof; (ii) resolutions of the Board of Directors
of the Borrower authorizing the issuance, execution and delivery of this Third
Amendment and the Replacement Note; and (iii) a statement containing the names
and titles of the officer or officers of the Borrower authorized to sign such
documents, together with true signatures of such officers.

 

(c)           Other Bank Agreement Amendment.  The Lender shall have received a
copy of an amendment to the Other Bank Agreement, in form and substance
reasonably satisfactory to the Lender, certified by an appropriate officer of
the Borrower, making modifications to the Other Bank Agreement consistent with
the provisions of this Third Amendment, except that the increased commitment of
the Other Bank under such amendment shall only be $20,000,000.

 

(d)           Closing Fee.  The Lender shall have received a closing fee in the
amount of $32,500.

 

(e)           Opinion of General Counsel.  The Lender shall have received an
opinion of the Borrower’s General Counsel, in form and substance reasonably
satisfactory to the Lender.

 

(f)            Proceedings Satisfactory.  All other proceedings contemplated by
this Third Amendment shall be satisfactory to the Lender, and the Lender shall
have received such other information relating hereto as the Lender may
reasonably request.

 

4.             Representations and Warranties.  The Borrower represents and
warrants to the Lender that:

 

(a)           The execution, delivery and issuance of this Third Amendment and
the Replacement Note, and the performance by the Borrower of its obligations
hereunder, are within its corporate power, have been duly authorized by proper
corporate action on the part of the Borrower, are not, to the Borrower’s
knowledge, in violation of any existing law, rule or regulation of any
governmental agency or authority, any order or decision of any court, the
Articles of Incorporation or By-Laws of the Borrower or the terms of any
agreement, restriction or undertaking to which the Borrower is a party or by
which it is bound, and do not require the approval or consent of the
shareholders of the Borrower, any governmental body, agency or authority or any
other person or entity; and

 

(b)           The representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects as of the date of this Third Amendment and, to the Borrower’s
knowledge, no condition

 

3

--------------------------------------------------------------------------------


 

exists or event or act has occurred that, with or without the giving of notice
or the passage of time, would constitute an “Event of Default” under the Credit
Agreement.

 

5.             Costs and Expenses.  The Borrower agrees to pay to the Lender, on
demand, all reasonable costs and expenses (including reasonable attorneys’ fees)
paid or incurred by the Lender in connection with the negotiation, execution and
delivery of this Third Amendment.

 

6.             Full Force and Effect.  The Credit Agreement, as amended hereby,
remains in full force and effect.

 

7.             Counterparts.  This Third Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any party hereto may execute this Third Amendment by signing any such
counterpart.

 

 

FIRST COMMUNITY BANCORP

 

 

 

BY

/s/ Victor R. Santoro

 

 

 

Victor R. Santoro, Executive Vice

 

 

President & Chief Financial Officer

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

BY

 /s/ Jon B. Beggs

 

 

 

Jon B. Beggs, Vice President

 

CONSENT

 

The undersigned, as a party to the Intercreditor and Collateral Agency
Agreement, dated as of August 15, 2003 among First Community Bancorp, The
Northern Trust Company, U.S. Bank National Association and The Northern Trust
Company, as collateral agent, hereby consents to the above amendment.

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

By:

 /s/ Lisa McDermott

 

 

Name:

Lisa McDermott

 

 

Title:

Vice President

 

 

Dated:  August 4, 2005

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

REVOLVING CREDIT NOTE

 

$50,000,000

 

Milwaukee, Wisconsin

 

 

August 4, 2005

 

FOR VALUE RECEIVED, on or before the Maturity Date, FIRST COMMUNITY BANCORP, a
corporation formed under the laws of the State of California (“Borrower”),
promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION, a national
banking association (hereafter, together with any subsequent holder hereof,
called “Lender”), at its banking office at 777 East Wisconsin Avenue, Milwaukee,
Wisconsin 53202, or at such other place as Lender may direct, the aggregate
unpaid principal balance of each advance (a “Loan” and collectively the “Loans”)
made by Lender to Borrower hereunder.  The total principal amount of Loans
outstanding at any one time hereunder shall not exceed FIFTY MILLION UNITED
STATES DOLLARS ($50,000,000).

 

Lender is hereby authorized by Borrower at any time and from time to time at
Lender’s sole option to attach a schedule (grid) to this Note and to endorse
thereon notations with respect to each Loan specifying the date and principal
amount thereof, and the date and amount of each payment of principal and
interest made by Borrower with respect to each such Loan.  Lender’s endorsements
as well as its records relating to Loans shall be rebuttably presumptive
evidence of the outstanding principal and interest on the Loans, and, in the
event of inconsistency, shall prevail over any records of Borrower and any
written confirmations of Loans given by Borrower.

 

Borrower agrees to pay interest on the unpaid principal amount from time to time
outstanding hereunder on the dates and at the rate or rates as set forth in the
Revolving Credit Agreement (as hereinafter defined).

 

Payments of both principal and interest are to be made in immediately available
funds in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under that certain Revolving Credit
Agreement dated as of the date hereof executed by and between Borrower and
Lender (and, if amended, restated or replaced, all amendments, restatements and
replacements thereto or therefor, if any) (the “Revolving Credit Agreement;”
capitalized terms not otherwise defined herein have the same meaning herein as
in the Revolving Credit Agreement).  Reference is hereby made to the Revolving
Credit Agreement for a statement of its terms and provisions, including without
limitation those under which this Note may be paid prior to its due date or have
its due date accelerated.  This Note replaces that certain Revolving Credit Note
dated August 15, 2003, in the stated principal amount of $17,500,000, from
Borrower to Lender, and Borrower acknowledges and agrees that the indebtedness
evidence thereby has not been extinguished and that no novation has occurred.

 

--------------------------------------------------------------------------------


 

Borrower agrees to pay upon demand all expenses (including without limitation
attorneys’ fees, legal costs and expenses, in each case whether in or out of
court, in original or appellate proceedings or in bankruptcy) incurred or paid
by Lender or any holder hereof in connection with the enforcement or
preservation of its rights hereunder or under any document or instrument
executed in connection herewith.  Borrower expressly and irrevocably waives
presentment, protest, demand and notice of any kind in connection herewith.

 

This Note is secured by the property described in the Pledge Agreement (as such
term is defined in the Revolving Credit Agreement), to which reference is made
for a description of the collateral provided thereby and the rights of Lender
and Borrower in respect of such collateral.

 

This Note and any document or instrument executed in connection herewith shall
be governed by and construed in accordance with the internal law of the State of
New York.  Unless the context requires otherwise, wherever used herein the
singular shall include the plural and vice versa, and the use of one gender
shall also denote the other.  Captions herein are for convenience of reference
only and shall not define or limit any of the terms or provisions hereof;
references herein to Sections or provisions without reference to the document in
which they are contained are references to this Note.  This Note shall bind
Borrower, its successors and assigns, and shall inure to the benefit of Lender,
its successors and assigns, except that Borrower may not transfer or assign any
of its rights or interest hereunder without the prior written consent of Lender.

 

 

 

FIRST COMMUNITY BANCORP

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.8

 

NOTE:  In providing this Schedule, neither First Community Bancorp (the
“Company”) nor Pacific Western National Bank (“PWB”) is hereby admitting that
the litigation described on this Schedule would, if adversely determined, have a
material and adverse effect on the assets, financial condition, continued
operations or business of PWB or the Company on a consolidated basis.

 

On June 8, 2004, the Company was served with an amended complaint naming First
Community and PWB as defendants in a class action lawsuit filed in Los Angeles
Superior Court pending as Case No. BC310846. We are named as defendants in our
capacity as alleged successors to First Charter Bank, N.A., which the Company
acquired in October 2001. A former officer of First Charter Bank, who left First
Charter in May of 1997, is also named as a defendant.

 

On April 18, 2005, the plaintiffs filed the second amended class action
complaint. The second amended complaint alleges that a former officer of First
Charter Bank who later became a principal of Four Star Financial Services, LLC
(“Four Star”), an affiliate of 900 Capital Services, Inc. (“900 Capital”),
improperly induced several First Charter customers to invest in 900 Capital or
affiliates of 900 Capital and further alleges that Four Star, 900 Capital and
some of their affiliated entities perpetuated their fraud upon investors through
various First Charter accounts with First Charter’s purported knowing
participation in and/or willful ignorance of the scheme. The key allegations
against First Charter in the second amended complaint date back to the mid-1990s
and the second amended complaint alleges several counts for relief including
aiding and abetting, conspiracy, fraud, breach of fiduciary duty, relief
pursuant to the California Business and Professions Code, negligence and relief
under the California Securities Act stemming from an alleged fraudulent scheme
and sale of securities issued by 900 Capital and Four Star. In disclosures
provided to the parties, plaintiffs have asserted that the named plaintiffs have
suffered losses well in excess of $3.85 million, and plaintiffs have asserted
that “losses to the class total many tens of millions of dollars.” While we
understand that the plaintiffs intend to seek to certify a class for purposes of
pursuing a class action, a class has not yet been certified and no motion for
class certification has been filed.

 

At this stage of litigation, we do not believe it is feasible to accurately
assess the likely outcome, the timing of its resolution, or whether it would
have a material adverse effect on the Company’s consolidated financial position,
results of operations or cash flows.

 

--------------------------------------------------------------------------------